DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welty Publication No. US 2015/0280415.
	Regarding claim 14, Welty discloses an input/output (10) circuit of an integrated circuit (IC) [Fig. 1, 10] having an external terminal [Fig. 1, output terminal of 10] configured to communicate signals with another IC, a method comprising: 
providing a tap signal from an internal circuit node [internal circuit node of the ESD protection circuitry 12; 12 can be integrated into the 10 according to the specification] , wherein the circuit node is not a node at a power supply terminal of the circuit [Fig. 1, the internal node of the ESD protection circuitry 12 is not a node at VDD]; 
using a counter to obtain a count value of how many times the tap signal reaches a threshold voltage [par. 0021]; and 

Regarding claim 17, Welty further comprising: using an Electrostatic Discharge (ESD) protection circuit [Fig. 1, 12] to prove ESD protection to the external terminal [Fig. 1, external terminal of the Protected circuitry 14], wherein the internal circuit is a circuit node internal to the ESD protection circuit [Fig. 1, the internal circuit node is a node internal of the ESD protection circuitry 12].  
Allowable Subject Matter
Claims 1-13, 18-20 are allowed.
	The following is an examiner’s statement of reasons for allowance of claims 1 and 18:  The prior art by Welty Publication No. US 2015/0280415 discloses an integrated circuit (IC), comprising: an input/output (10) circuit [Fig. 2A, at 52, 12] in a first power domain, coupled between a first power supply terminal [VDD] and a second power supply terminal [VSS], wherein the first and second power supply terminals correspond to the first power domain, the circuit including: 
an external terminal [Fig. 1, external terminal of the protected circuitry 14] configured to communicate signals external to the IC, and an internal circuit node configured to provide a tap signal [Fig. 1, internal circuit node of the ESD protection circuitry 12], wherein the internal circuit node is neither the first power supply terminal nor the second power supply terminal; an integrity monitor [Fig. 1, 18, 20, 28] having a counter configured to provide a count value by counting each time the tap signal reaches a threshold voltage, and configured to provide an integrity fault indicator based at least in 
	However, Welty does not disclose an integrity monitor in a second power domain, coupled between a third power supply terminal and a fourth power supply terminal, wherein the third and fourth power supply terminals correspond to the second power domain.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 15: The prior art does not disclose that the IO circuit is in a first power domain of the IC and the counter is in a second power domain of the IC, lower than the first power domain.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 16: The prior art does not further comprise level shifting the tap signal provided to by the internal circuit node prior to using the counter to obtain the count value.   This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/           Primary Examiner, Art Unit 2836